Title: From Mercy Otis Warren to Abigail Smith Adams, November 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth. Ms. Nov. 1813

I did not my dear Mrs. Adams, write by yr Son when last in Plymouth, because I wished to retain the very valuable Letters of the American Minister at Petersburg, a little longer in my hand.—I wish’d my Son Winslow and his father to peruse them, which from sickness and other causes they could not do immediately.—I have not communicated them to any eye but those of my Son’s, though I think them replete with instruction and improvement for the aged as well as for younger life.—I should have been gratified, had I been permitted to have retain’d a Copy of the tenth Letter, if no other, but thought it not consistent with honor to transcribe a single line without direct permission.—I observe in this Letter, your worthy Son promises, a continuance of his pious & useful observations;—when you receive them, I hope to participate in your pleasure—every Letter of his must be a feast to his parents.—Yet, we must contemplate our pleasures,
“With such a sober sense of joy,
As Angels well may keep,
A joy chastiz’d by piety,
A joy prepared to weep.”
Will you not tell me it is a weakness, if I acknowledge I have dropped a tear on the departure of my lovely Marcia, though she appears happy in her prospects; and but when the colours are just hoisted we know not how the voyage may terminate. I do not anticipate or good or evil.—We must improve the passing and present changes in the best manner we can—however, this much I must say, I feel a privation of the sensible, sprightly & pleasing converse of my lovely young companion, who has now taken upon herself the various duties of the mistress of a family, the wife, the neighbour &c. &c. et cetera, et cetera. I pray heaven she may discharge them with satisfaction to herself and to all with whom she may be connected.—
I thank you for your expression of kindness & esteem for her & her brother who recently visited yourself and family and who were both delighted with the interview.—You will tell my sweet Girls, Caroline and Susan, I shall not give up my claim to a repetition of their visits, should I live to enjoy it.—They may visit my daughter in the Capital under circumstances more pleasing to youth, but hope they will not forget her aged Grandmama Warren so long as she can smile on the joys & hopes & expectations of a lovely young circle of acquaintance that occasionally surround her board.—
I know you will be gratified if I tell you I have been blessed with health so far, as to call my children, Grandchildren and others to sit down at my table and celebrate the annual festival so laudably kept up by our ancestors from the first settlement in this once happy country.—May it still be blessed with peace, liberty, & virtue, notwithstanding the present perturbed state of society.—Man is not always to expect a cloudless sky through the peregrination of his day of probation—
I will not fatigue you by the protraction of my Letter—I now only add my respectful regards to your good husband, to whom I shall speak myself in my next direction to my Quincy friends.—
With usual affection, subscribes / Yrs:

M Warren—You will let me know soon if you receive the packet with this safely.—